10/162020DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 17072469 filed on 10/16/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2020, and 03/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one spacer formed between the positively charged body and the negatively charged body, is formed of an elastic body, and configured to maintain an interval between the positively charged body and the negatively charged body” as recited in claims 1, 9, 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number (509).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 15, lines 11-12 recites, “The positively charged body 103 may rub against the positively charged body 103 by external force to generate frictional electricity” should read “The positively charged body 103 may rub against the negatively charged body 105 by external force to generate frictional electricity”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112 for reciting relative terms.
The term "high-power" in claim 1-9, 14, 16-20 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, for example, it is known known known per se how much power a generator should produce to be called a high power? What is the power range of “high power”?, what is the threshold that if exceeded a generator will be called a high-power generator. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation in question will be interpreted as “A sliding-mode triboelectric power generator”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 101885023; Hereinafter, “Kim”).
Regarding claim 14: Kim discloses a method of operating a sliding-mode power triboelectric generator, the method comprising: maintaining a distance (by elastic body 30) between a positively charged body (rotating body 10), under which (the bottom part of 10) a positive electrode (14) is connected and which is formed to be tilted (fig. 1, 2, and 5) at a predetermined angle on a substrate (12), 
and a negatively charged body (fixed body 20) on which a negative electrode (24) is connected; 
applying external force (the component of the rotating force translated into the stationary body 20 and equal F*cos*the tilt angle) in a direction perpendicular to the substrate (10) such that the positively charged body (10) and the negatively charged body (20) are disposed to be close to each other (fig. 1-2);

    PNG
    media_image1.png
    470
    928
    media_image1.png
    Greyscale


Regarding claim 15/14: Kim discloses the limitations of claim 14 and further discloses that he positively charged body comprises at least one of glass, mica, nylon, wool, fur, lead, silk, aluminum, paper, cotton, steel, wood, amber, epoxy, nickel, copper, silver, gold, and sulfur (metals and polymers; para [0021]), and the negatively charged body comprises at least one of silicon rubber, Teflon, polydimethylsiloxane (Teflon and PDMS; para [0021]), polyvinyl chloride, polyethylene terephthalate, polypropylene, polyethylene, polyurethane, cellophane tape, polystyrene, saran, polyvinyl alcohol, and polymethylmethacrylate.
Allowable Subject Matter
Claims 1 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1: the limitations of claim 1, “…at least one spacer formed between the positively charged body and the negatively charged body, is formed of an elastic body, and configured to maintain an interval between the positively charged body 
Regarding claim 9: the limitations of claim 9, “…forming at least one spacer formed between the positively charged body and the negatively charged body, is formed of an elastic body, and configured to maintain an interval between the positively charged body and the negatively charged body, wherein positions of the positively charged body and the negatively charged body are restored to initial positions thereof though the spacer, and potential energy of the restored positively and negatively charged bodies and elastic energy of the spacer are converted into electrical energy” in the combination as claimed are neither anticipated over the prior arts in record. Claims 10-13 would be allowable for depending on claim 9.
Regarding claim 16: the limitations of claim 16, “…at least one spacer formed between the positively charged body and the negatively charged body, is formed of an elastic body, and configured to maintain an interval between the positively charged body and the negatively charged body, wherein positions of the positively charged body and the negatively charged body are restored to initial positions thereof though the spacer, and potential energy of the restored positively and negatively charged bodies and elastic energy of the spacer are converted into electrical energy” in the combination as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832